Exhibit 10.1
WASHINGTON GAS LIGHT COMPANY
DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective as of January 1, 2010



 



--------------------------------------------------------------------------------



 



         
ARTICLE I PURPOSE
    1  
 
       
1.1 Establishment and Purpose
    1  
 
       
ARTICLE II DEFINITIONS
    1  
 
       
2.1 Account
    1  
2.2 Base Pay
    1  
2.3 Beneficiary(ies)
    1  
2.4 Board
    1  
2.5 Change in Control
    1  
2.6 Code
    1  
2.7 Company
    2  
2.8 Company Credit
    2  
2.9 Disability or Disabled
    2  
2.10 Eligible Employee
    2  
2.11 Employee
    2  
2.12 ERISA
    2  
2.13 Incentive Compensation
    2  
2.14 Matching Credit
    2  
2.15 Measurement Funds
    2  
2.16 Participant
    3  
2.17 Plan
    3  
2.18 Plan Administrator
    3  
2.19 Plan Year
    3  
2.20 Incentive Credit
    3  
2.21 Savings Plan
    3  
2.22 Termination of Employment
    3  
2.23 Total Pay
    3  
2.24 Unforeseeable Emergency
    3  
2.25 Years of Service
    3  
 
       
ARTICLE III ADMINISTRATION
    3  
 
       
3.1 Plan Administrator
    3  
3.2 Duties
    4  
3.3 Agents
    4  
3.4 Binding Effect of Decisions
    4  
 
       
ARTICLE IV PARTICIPATION
    4  
 
       
4.1 Commencement of Participation
    4  
4.2 Termination of Participation
    4  
 
       
ARTICLE V BENEFITS
    5  
 
       
5.1 Company Credit
    5  
5.2 Matching Credit
    5  
5.3 Incentive Credit
    5  
5.4 Vesting
    5  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VI PARTICIPANT ACCOUNT
    7  
 
       
6.1 Establishment and Crediting of Account
    7  
6.2 Investment of Accounts
    7  
6.3 Valuation of Account
    7  
6.4 Statement of Account
    8  
6.5 Separate Accounting
    8  
 
       
ARTICLE VII PAYMENTS TO PARTICIPANTS
    8  
 
       
7.1 Time and Form of Payment
    8  
7.2 Valuation of Payments
    8  
7.3 Withholding Taxes
    9  
7.4 Effect of Payment
    9  
7.5 Delay of Payment for Specified Employees
    9  
 
       
ARTICLE VIII CLAIMS PROCEDURES
    9  
 
       
8.1 Claim for Benefits
    9  
8.2 Notice of Denial
    10  
8.3 Review of Claim
    10  
8.4 Decision After Review
    10  
8.5 Legal Action
    11  
8.6 Discretion of the Plan Administrator
    11  
 
       
ARTICLE IX MISCELLANEOUS
    11  
 
       
9.1 Unfunded Status of Plan
    11  
9.2 Nonalienation of Benefits
    11  
9.3 No Contract of Employment
    11  
9.4 No Limitation on Company Actions
    11  
9.5 No Liability for Action or Omission
    11  
9.6 Designation of Beneficiary
    12  
9.7 Payments to Minors, Etc.
    12  
9.8 Code Section 409A
    12  
9.9 Applicable Law and Construction
    12  
9.10 Severability of Provisions
    12  
9.11 Headings and Captions
    12  
9.12 Gender and Number
    13  
9.13 Notice
    13  
9.14 Amendment and Termination
    13  
9.15 Successors
    13  

ii



--------------------------------------------------------------------------------



 



WASHINGTON GAS LIGHT COMPANY
DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE I
Purpose
     1.1 Establishment and Purpose. The Company established the Plan effective
January 1, 2010 to provide a select group of management and highly compensated
employees of the Company with supplemental retirement benefits. The Company
intends that the Plan constitute an unfunded deferred compensation plan for a
select group of management or highly compensated employees within the meaning of
ERISA sections 201(2), 301(a)(3) and 401(a)(1). All provisions of the Plan shall
be interpreted and administered to the extent possible in a manner consistent
with the stated intentions. Capitalized terms, unless otherwise defined herein,
shall have the meaning provided in ARTICLE II.
ARTICLE II
Definitions
     For ease of reference, the following definitions will be used in the Plan:
     2.1 Account. “Account” means the unfunded bookkeeping account maintained on
the books of the Company used solely to calculate the amount payable to each
Participant who is otherwise entitled to a benefit under ARTICLE V and shall not
constitute a separate fund of assets.
     2.2 Base Pay. “Base Pay” means a Participant’s base salary as in effect
from time to time during a Plan Year as shown on the Company’s payroll records.
Without limiting the generality of the foregoing, Base Pay does not include
bonuses or incentive compensation, non-cash compensation or other non-base
compensation.
     2.3 Beneficiary(ies). “Beneficiary” or “Beneficiaries” means the person or
persons designated by the Participant to receive payments under this Plan in the
event of the Participant’s death.
     2.4 Board. “Board” means the Board of Directors of Washington Gas Light
Company.
     2.5 Change in Control. “Change in Control” means a Change in Control
pursuant to the terms of the Washington Gas Light Company Change in Control
Policy, which is incorporated by reference herein.
     2.6 Code. “Code” means the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



     2.7 Company. “Company” means Washington Gas Light Company, a Virginia and
District of Columbia corporation, and any successor to all, or substantially
all, of the Company’s assets or business.
     2.8 Company Credit. “Company Credit” means an amount credited by the
Company to a Participant’s Account for the benefit of the Participant pursuant
to Section 5.1.
     2.9 Disability or Disabled. “Disability” means, to the extent consistent
with Code section 409A, a physical or mental condition which prevents an
Employee from engaging in any substantially gainful activity as determined by
the Company’s Medical Director provided such disability is expected to result in
death or can be expected to last for a continuous period of not less than
12 months.
     2.10 Eligible Employee. “Eligible Employee” means any Employee who (i) is
an executive, management or highly compensated Employee; (ii) is not a
participant in the Washington Gas Light Company Supplemental Executive
Retirement Plan; and (iii) is selected by the Board to participate in the Plan.
     2.11 Employee. “Employee” means any person who receives salary, wages or
commissions from the Company and whose wages from the Company are subject to
withholding for purposes of federal income taxes and the Federal Insurance
Contribution Act, as determined by the Plan Administrator.
     2.12 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     2.13 Incentive Compensation. “Incentive Compensation” means any short term
incentive award under any incentive compensation plan maintained by the Company
that is paid during the Plan Year.
     2.14 Matching Credit. “Matching Credit” means an amount credited to a
Participant’s Account by the Company for the benefit of the Participant pursuant
to Section 5.2.
     2.15 Measurement Funds. “Measurement Funds” means the investment
alternatives offered under the Savings Plan unless the Plan Administrator takes
an affirmative action, in its sole discretion, to discontinue, substitute, or
modify such investment alternatives solely for purposes of this Plan.
Notwithstanding the foregoing, the WGL Holdings, Inc. Stock Fund and the Stable
Value Fund offered under the Savings Plan shall not constitute Measurement Funds
for purposes of the Plan. Measurement Funds are used solely to calculate the
notional earnings that are credited to each Participant’s Account(s) in
accordance with Section 6.2 below, and do not represent any beneficial interest
on the part of the Participant in any asset or other property of WGL Holdings,
Inc., the Company or any affiliate thereof. Unless the Plan Administrator
otherwise determines in its discretion, any addition, removal or replacement of
investment funds under the Savings Plan shall automatically result in a
corresponding change to the Measurement Funds hereunder.

2



--------------------------------------------------------------------------------



 



     2.16 Participant. “Participant” means an individual described in
Section 4.1 or a former Employee who has an Account that is not fully
distributed.
     2.17 Plan. “Plan” means this Plan, entitled the Washington Gas Light
Company Defined Contribution Supplemental Executive Retirement Plan, as amended
from time to time hereafter.
     2.18 Plan Administrator. “Plan Administrator” means the plan administrator
appointed by the Board to administer the Plan pursuant to Section 3.1 (or, where
the context so requires, any delegate of the Plan Administrator).
     2.19 Plan Year. “Plan Year” means a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
     2.20 Incentive Credit. “Incentive Credit” means an amount credited to a
Participant’s Account by the Company for the benefit of the Participant pursuant
to Section 5.3.
     2.21 Savings Plan. “Savings Plan” means the Washington Gas Light Company
Savings Plan, as amended from time to time.
     2.22 Termination of Employment. “Termination of Employment” means a
Participant’s “separation from service” with the Company within the meaning of
Code section 409A and the regulations and rulings promulgated thereunder.
     2.23 Total Pay. “Total Pay” means the aggregate of Base Pay and Incentive
Compensation.
     2.24 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to a Participant or the Participant’s spouse, Beneficiary or
dependents within the meaning of Code section 409A(a)(2)(B)(ii) and the
regulations and rulings promulgated thereunder.
     2.25 Years of Service. “Years of Service” means the total number of years
that a Participant has been employed by the Company as determined in accordance
with the Savings Plan and Treasury Regulation section 1.410(a)-7 as of any
determination date.
ARTICLE III
Administration
     3.1 Plan Administrator. The Plan shall be administered by a committee that
is comprised of the members of the Retirement Board appointed by the Company’s
Board of Directors with respect to the Washington Gas Light Company Employees’
Pension Plan, or such other committee or persons as are selected from time to
time by the Board of Directors (the “Committee”). The Plan Administrator may
delegate any of its duties to such other person or persons from time to time as
it may designate. Members of the

3



--------------------------------------------------------------------------------



 



Committee may participate in the Plan; however, any individual serving on the
Committee shall not vote or act on any matter relating solely to himself or
herself.
     3.2 Duties. The Plan Administrator shall have the sole discretion to
construe and interpret all provisions of the Plan and, to the extent permitted
by Code section 409A, the Plan Administrator is authorized to remedy any errors,
inconsistencies or omissions, to resolve any ambiguities, to adopt rules and
practices concerning the administration of the Plan, and to make any
determinations and calculations necessary or appropriate hereunder. Benefits
under the Plan will be paid only if the Plan Administrator decides in its
discretion that the Participant is entitled to them, except as reserved to the
Human Resources Committee of the Board under Section 7.1(c). The Company shall
pay all expenses and liabilities incurred in connection with Plan
administration.
     3.3 Agents. The Plan Administrator may engage the services of accountants,
attorneys, actuaries, investment consultants, and such other professional
personnel as are deemed necessary or advisable to assist in fulfilling the Plan
Administrator’s responsibilities. The Plan Administrator, the Company and the
Board may rely upon the advice, opinions or valuations of any such persons.
     3.4 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan. Neither the Plan Administrator, its
delegates, nor the Board shall be personally liable for any good faith action,
determination or interpretation with respect to the Plan, and each shall be
fully protected by the Company in respect of any such action, determination or
interpretation.
ARTICLE IV
Participation
     4.1 Commencement of Participation. Each Eligible Employee shall become a
Participant no earlier than the date the Board meets and designates the Employee
as an Eligible Employee; Participation shall begin on the date the Board shall
specify.
     4.2 Termination of Participation. If the Board determines in good faith
that a Participant is no longer an Eligible Employee, such Employee shall no
longer be eligible to receive any Company Credits, Matching Credits or Incentive
Credits, and the terms of this Plan shall continue to govern until amounts
previously credited to Participant’s Account are paid in full.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Benefits
     5.1 Company Credit. Eligible Employees shall be entitled to receive a
Company Credit equal to 6% of the Participant’s Total Pay for the pay period
each pay period in the Plan Year.
     5.2 Matching Credit. An Eligible Employee who has elected to defer any
portion of his or her compensation under the Savings Plan as of the first day of
a Plan Year shall be entitled to receive a Matching Credit each pay period equal
to 4% of the Participant’s Incentive Compensation for the pay period.
     5.3 Incentive Credit. An Eligible Employee who is not currently accruing a
benefit under the Washington Gas Light Company Employees’ Pension Plan shall be
entitled to receive a Incentive Credit each pay period in an amount equal to the
percentage attributable to the Participant’s Years of Service as of the
December 31 of the previous Plan Year in accordance with the table set forth in
this Section 5.3, multiplied by the Participant’s Incentive Compensation for the
pay period.

              Percentage of Years of Service   Annual Compensation
Less than 5
    4.00 %
 5 to 9
    5.00 %
 10 to 14
    5.50 %
 15 or more
    6.00 %

     5.4 Vesting.
     (a) General. Subject to Section 5.4(d) below and the right of the Company
to amend or terminate the Plan, Participants shall vest in amounts credited to
their Accounts as follows:
     (i) At the time a Participant first becomes a Participant in the Plan
     (A) The Participant shall become 10% vested for every period of 5 Years of
Service completed prior to January 1 of the year in which he or she became a
Participant. For this purpose, four complete Years of Service plus one day of
service with the Company will be treated as 5 Years of Service; plus
     (B) The Participant shall become 5% vested for every Year of Service prior
to, and including, the year the Participant attained age 49.
     (ii) Thereafter, a Participant shall vest an additional 10% each Plan Year
that constitutes a Year of Service, up to a maximum of 100%.

5



--------------------------------------------------------------------------------



 



     (b) Disability. If a Participant becomes Disabled when the Participant is
an Employee, the Participant shall become 100% vested in his Account.
     (c) Change in Control. Upon a Change in Control, Participants shall become
100% vested in their Accounts.
     (d) Exceptions.
     (i) Company Initiated Termination. The provisions of Section 5.4(a) will
not apply if a Participant’s Termination of Employment occurs as a result of a
Company-initiated action. In such event, the Participant’s vested interest in
his Account balance shall be calculated in accordance with the following
schedule:

          Years     of     Service   Vested Percentage
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

     (ii) Acceleration of Vesting. The Plan Administrator may waive all vesting
requirements or permit accelerated vesting arrangements in any case which, in
the Plan Administrator’s discretion, represents special circumstances.
     (iii) Misconduct. Notwithstanding any Plan provision to the contrary, if a
Participant willfully performs any act or willfully fails to perform any act of
material importance to the Company, that may result in material discredit or
substantial detriment to the Company, then upon a majority vote of the Board,
such Participant and any Beneficiary of such individual shall forfeit any
benefit payments owing on and after the date fixed by the Board and the Company
shall have no further obligation under this Plan to such Participant or any
Beneficiary. If a Participant to which this Section applies received payment of
his or her Account pursuant to Section 7.1, then the Participant or his
Beneficiary shall return

6



--------------------------------------------------------------------------------



 



to the Company a proportionate share of such payment calculated as follows:
The payment amount shall be multiplied by a fraction, the numerator of which is
the number of full years and months which elapsed from the time of the payment
to the time of the willful act or failure to act described above, and the
denominator of which is the number of full years and months of the Participant’s
life expectancy determined as of the time of the payment.
ARTICLE VI
Participant Account
     6.1 Establishment and Crediting of Account. The Plan Administrator will
establish notional accounts for each Participant as the Plan Administrator deems
necessary or advisable from time to time. The Plan Administrator will establish
a Participant’s Account at the time the Company first credits a Company Credit,
a Matching Credit or a Incentive Credit to the Account. The Plan Administrator
shall, to the extent possible, credit Company Credits, Matching Credits and
Incentive Credits to Participant Accounts on a per pay period basis. Each
Account shall be credited as appropriate with notional earnings and reduced for
notional losses or distributions from the Account.
     6.2 Investment of Accounts. Participants may allocate the credits to their
Account among the various Measurement Funds under procedures adopted by the Plan
Administrator. In default of such designation, credits to a Participant’s
Account shall be allocated to the Measurement Fund(s) that serves as the default
investment option in the Savings Plan, unless the Plan Administrator makes an
affirmative election otherwise in its sole discretion. A Participant’s Account
shall be credited with all deemed earnings (or losses) generated by the
Measurement Funds, as elected by the Participant, on each business day for the
sole purpose of determining the amount of earnings to be credited or debited to
such Account as if the designated balance of the Account had been invested in
the applicable Measurement Fund. Notwithstanding that the rates of return
credited to a Participant’s Accounts are based upon the actual performance of
the corresponding Measurement Funds, the Company shall not be obligated to
invest any amount credited to a Participant’s Account under this Plan in such
Measurement Funds or in any other investment funds. Upon notice to the Plan
Administrator in the manner it prescribes, a Participant may reallocate the
Measurement Funds to which his or her Account is deemed to be allocated.
     6.3 Valuation of Account. The value of a Participant’s Account as of any
date shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 6.2, less any amounts theretofore deducted from such
Account.

7



--------------------------------------------------------------------------------



 



     6.4 Statement of Account. The Plan Administrator shall provide or make
available to each Participant (including electronically), not less frequently
than quarterly, a statement in such form as the Plan Administrator deems
desirable setting forth the balance standing to the credit of his or her
Account.
     6.5 Separate Accounting. If and to the extent required for the proper
administration of the Plan, the Plan Administrator may segregate a Participant’s
Account into subaccounts on the books and records of the Plan, all of which
subaccounts shall, together, constitute the Participant’s Account.
ARTICLE VII
Payments to Participants
     7.1 Time and Form of Payment. The vested portion of a Participant’s Account
will be distributed upon the first to occur of the Participant’s Separation from
Service, Disability or the occurrence of an Unforeseeable Emergency.
     (a) Separation from Service. Distributions due to Separation from Service
will be paid in a lump sum to the Participant on the first day of the seventh
month following the Participant’s Termination of Employment, or, if earlier,
within 30 days following the Participant’s death. In the event of death, the
vested portion of a Participant’s Account shall be paid in a lump sum to the
Participant’s Beneficiary.
     (b) Disability. Distributions due to a Disability will be paid in a lump
sum 30 days following the occurrence of the Disability.
     (c) Unforeseeable Emergency. In the event that the Human Resources
Committee of the Board, upon written request of a Participant, determines that
the Participant has suffered an Unforeseeable Emergency, the Participant will be
paid from his or her Account, within 30 days following such determination, an
amount necessary to meet the emergency (determined in a manner consistent with
Section 409A), plus amounts necessary to pay taxes reasonably anticipated
because of the distribution.
Notwithstanding the foregoing, if a payment is not made on the designated
payment date, the payment shall be made by December 31 of the calendar year in
which the designated payment date occurs or, if later, on or before the 15th day
of the third month following the designated payment date. Any payment that
complies with this Section shall be deemed for all purposes to comply with the
Plan requirements regarding the time and form of payment.
     7.2 Valuation of Payments. Benefits shall be payable in an amount equal to
the balance credited to the Participant’s Account as of the most recent business
day immediately preceding the date of the actual distribution, with the
Measurement Funds being deemed to have been liquidated on that date to make the
payment.

8



--------------------------------------------------------------------------------



 



     7.3 Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his or
her Beneficiary). Each Participant, however, shall be responsible for the
payment of all individual tax liabilities relating to any such benefits.
Notwithstanding the foregoing, to the extent permitted by Code section 409A, the
Plan Administrator, in its sole discretion, may accelerate the time of payment
if a Participant is subject to tax under the Federal Insurance Contribution Act
(FICA) before distributions are to be made under the Plan to pay the FICA tax
imposed under section 3101 of the Code, section 3121(a) of the Code, and section
3121(v)(2) of the Code, or to pay the income tax at source on wages imposed
under section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding section 3401 of the Code wages and taxes. Any
payment distributed pursuant to this Section must not exceed the aggregate FICA
and related tax amount permitted under section 409A of the Code.
     7.4 Effect of Payment. The full payment of the vested portion of a
Participant’s Account shall completely discharge all obligations on the part of
the Company to the Participant (and each Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Beneficiary’s) rights under
this Plan shall terminate.
     7.5 Delay of Payment for Specified Employees. Notwithstanding any provision
of this Plan to the contrary, in the case of any Participant who is a “specified
employee” within the meaning of Code section 409A as of the date of such
Participant’s Termination of Employment, no distribution under this Plan may
occur before the date which is six months after the date of such Participant’s
Termination of Employment (or, if earlier, the date of the Participant’s death).
ARTICLE VIII
Claims Procedures
     8.1 Claim for Benefits. Any claim for benefits under this Plan shall be
made in writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator, or its delegate, shall so notify the
claimant within 90 days after receipt of the claim. If the Plan Administrator
determines that an extension is necessary, the Plan Administrator will notify
the claimant within the initial 90-day period that the Plan Administrator needs
up to an additional 90 days to review the claim. In the case of a claim for
disability benefits, the Plan Administrator shall notify the claimant within
45 days after the claim is received unless the Plan Administrator determines
that an extension of time for processing is required due to matters beyond the
control of the Plan, in which case written notice of the extension shall be
furnished to the claimant prior to

9



--------------------------------------------------------------------------------



 



termination of the original 45-day period. Such extension shall not exceed
30 days from the end of the initial period. If, prior to the end of the first
30-day extension period, the Plan Administrator determines that, due to matters
beyond the control of the Plan, an additional extension of time for processing
is required, written notice of a second 30-day extension shall be furnished to
the claimant prior to termination of the first 30-day extension.
     8.2 Notice of Denial. The notice of denial shall be written in a manner
calculated to be understood by the claimant and shall contain (a) the specific
reason or reasons for denial of the claim, (b) specific references to the
pertinent Plan provisions upon which the denial is based, (c) a description of
any additional material or information necessary to perfect the claim together
with an explanation of why such material or information is necessary and (d) an
explanation of the claims review procedure and time limits, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review. In the case of a
claim for disability benefits, the notification shall also advise the claimant
whether the Plan Administrator’s denial relied upon any specific rule,
guideline, protocol or scientific or clinical judgment. The decision or action
of the Plan Administrator shall be final, conclusive and binding on all persons
having any interest in the Plan, unless a written appeal is filed as provided in
Section 8.3 hereof.
     8.3 Review of Claim. Within 60 days after the receipt by the claimant of
notice of denial of a claim, the claimant may (a) file a request with the Plan
Administrator that it conduct a full and fair review of the denial of the claim,
(b) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits, and (c) submit questions and comments to the Plan Administrator in
writing.
     8.4 Decision After Review. Within 60 days after the receipt of a request
for review under Section 8.3, the Plan Administrator, or its delegate, shall
deliver to the claimant a written decision with respect to the claim, except
that if there are special circumstances which require more time for processing,
the 60-day period shall be extended to 120 days upon notice to that effect to
the claimant. The decision shall be written in a manner calculated to be
understood by the claimant and shall (a) include the specific reason or reasons
for the decision, (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based, (c) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits, and (d) a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA. In the case of a claim for disability
benefits, the notice shall set forth: (1) whether the Plan Administrator’s
denial relied upon any specific rule, guideline, protocol or scientific or
clinical judgment; and (2) the following statement: “You and your Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”

10



--------------------------------------------------------------------------------



 



     8.5 Legal Action. A claimant may not bring any legal action relating to a
claim for benefits under the Plan unless and until the claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.
     8.6 Discretion of the Plan Administrator. All interpretations,
determinations and decisions of the Plan Administrator with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.
ARTICLE IX
Miscellaneous
     9.1 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” deferred and supplemental retirement compensation plan for
Participants, with all benefits payable hereunder constituting an unfunded
contractual payment obligation of the Company. The Company shall reflect on its
books the Participants’ interests hereunder, but no Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. A Participant’s right to receive payments under
the Plan shall be no greater than the right of an unsecured general creditor of
the Company.
     9.2 Nonalienation of Benefits. None of the payments, benefits or rights of
any Participant under the Plan shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Participant. No Participant shall have the right to alienate, anticipate
commute, pledge, encumber or assign any of the benefits or payments which he or
she may expect to receive, contingently or otherwise, under the Plan.
     9.3 No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant, or any
person whosoever, the right to be retained in the service of the Company, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
     9.4 No Limitation on Company Actions. Nothing contained in the Plan shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.
     9.5 No Liability for Action or Omission. Neither the Company, the Plan
Administrator nor any director, officer or employee of the Company shall be
responsible or liable in any manner to any Participant, Beneficiary or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits, or the
interpretation and administration of this Plan.

11



--------------------------------------------------------------------------------



 



     9.6 Designation of Beneficiary. Each Participant may designate in writing a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person if approved by the Plan Administrator in its sole discretion) to
receive any payments which may be made under the Plan following the
Participant’s death. No Beneficiary designation shall become effective until it
is in writing and it is filed with the Plan Administrator. A Beneficiary
designation under the Plan may be separate from all other retirement-type plans
sponsored by the Company. Such designation may be changed or canceled by the
Participant at any time without the consent of any such Beneficiary. Any such
designation, change or cancellation must be made in a form approved by the Plan
Administrator and shall not be effective until received by the Plan
Administrator or its designee. If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries have predeceased the Participant, the
Beneficiary shall be the Participant’s estate.
     9.7 Payments to Minors, Etc.. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipting therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall be a complete discharge of any liability for such payment
amount.
     9.8 Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.
     9.9 Applicable Law and Construction. This Plan shall be governed by,
construed and administered in accordance with the applicable provisions of
ERISA, and any other applicable Federal law, including Code section 409A, and to
the extent not preempted by Federal law, this Plan shall be governed by,
construed, and administered in accordance with the laws of the Commonwealth of
Virginia, without reference to the principles of conflict of laws.
     9.10 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan Administrator may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
and unenforceable, had not been included.
     9.11 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

12



--------------------------------------------------------------------------------



 



     9.12 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     9.13 Notice. Any notice or filing required or permitted under the Plan
shall be sufficient if in writing and if (i) hand-delivered or sent by telecopy,
(ii) sent by registered or certified mail, or (iii) sent by
nationally-recognized overnight courier. Such notice shall be deemed given as of
(i) the date of delivery if hand-delivered or sent by telecopy, (ii) as of the
date shown on the postmark on the receipt for registration or certification, if
delivery is by mail, or (iii) on the first business day after dispatch, if sent
by nationally-recognized overnight courier.
     9.14 Amendment and Termination. The Plan may be amended, suspended, or
terminated at any time (in whole or in part) by the Company in its sole
discretion; provided, however, that no such amendment, suspension or termination
shall result in any reduction in the value of a Participant’s Account determined
as of the effective date of such amendment. In addition, the Plan, may be
amended at any time and in any respect by the Company (and/or its operation
modified by the Plan Administrator) if and to the extent recommended by Company
counsel in order to conform to the requirements of Code section 409A and
regulations thereunder or to any other Code section or regulation that bears on
the tax-deferred character of the benefits provided hereunder. In the event of
any suspension or termination of the Plan (or any portion thereof), payment of
Participants’ Accounts shall be made under and in accordance with the terms of
the Plan (except that the Plan Administrator may determine, in its sole
discretion, to accelerate payments to all Participants if and to the extent that
such acceleration is permitted under Code section 409A and regulations
thereunder).
     9.15 Successors. This Plan shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, in the same manner
and to the same extent that the Company would be obligated under this Plan if no
succession had taken place.
[The remainder of this page intentionally left blank]

13